820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard G. LAWLER, John Perotti, Plaintiffs-Appellants,v.Richard P. SEITER;  Ronald C. Marshall;  Billy G. Seth;Sgt. Allen;  and Capt. Dunn, Defendants-Appellees.
Nos. 85-3792, 86-3381.
United States Court of Appeals, Sixth Circuit.
June 17, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
Inmates Lawler and Perotti appeal the dismissal of their actions under 42 U.S.C. Sec. 1983 challenging a prison regulation denying prisoners in administrative detention access to periodicals and limiting the number of books allowed to such prisoners.


2
It has been represented to the court at oral argument that both prisoners have been removed from administrative detention and returned to the general prison population.  Because the only relief sought by plaintiffs in this appeal is a declaration that the prison regulation is unconstitutional under the first amendment to the federal constitution as applied to them, their removal from detention renders this appeal moot.


3
We therefore REMAND both cases to the respective district courts for dismissal.